DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–12 and 16–17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0118370 to Wu et al. in view of U.S. Patent Application Publication Nos. 2016/0178807 to Sagardoyburu; 2017/0255166 to Suzuki et al.; 2008/0220224 to Tokumoto et al.; and U.S. Patent No. 5,704,821 to Mann.
Regarding Claim 1, Wu discloses (e.g. ,Figs. 1 and 2 and their corresponding description) a method for manufacturing a digital display device which comprises an optically active medium disposed between at least one electrode and a corresponding counter-electrode (e.g., a liquid crystal display with substrates 11 and 12, paragraphs [0005] and [0033]), the optical properties of the optically active medium being modifiable by applying an electric current or voltage between the at least one electrode and the at least one corresponding counter-electrode (as is how liquid crystal works), the digital display device comprising a transparent display surface 18 through which at least one piece of information displayed by said digital display device is perceptible (where the device may be a watch, and one of ordinary skill in the art would recognize that it is well-known that watches display information, such as the time).
Wu does not explicitly disclose that the manufacturing method comprising the step of providing the transparent display surface of the digital display device with at least one first and one second decorative and/or functional pattern, the first pattern having a thickness different from that of the second pattern.
Sagardoyburu teaches that a functional layer may be formed on a display surface using a photocurable material (e.g., Figs. 1–3 and their corresponding description).
Suzuki teaches that a decorative member having essentially any shape or design may be formed using a resin molding technique (where the whole document appears relevant to the technique).
Tokumoto teaches that a decorative protective layer may include an embossed pattern (e.g., Fig. 3) in order to imitate a wood tracheary pattern (e.g., paragraph [0065]).
Mann teaches that a decorative surface may be attached to a top surface of a watch, and may include various designs (e.g., col. 3, lines 7–21).
From Sagardoyburu, Suzuki, Tokumoto, and Mann, which teach generally that decorative or functional layers may be attached to a display surface of a watch, and that the decorative layer may be any desired shape, as well as teaching known methods of forming the decorative or functional layers, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the method of Wu such that the manufacturing method comprising the step of providing the transparent display surface of the digital display device with at least one first and one second decorative and/or functional pattern, the first pattern having a thickness different from that of the second pattern, as taught in those references, and based on specific design needs or desired aesthetics of the watch or display device.
Regarding Claim 2, the combination of Wu, Sagardoyburu, Suzuki, Tokumoto, and Mann would have rendered obvious wherein the at least one first and second patterns are directly formed on the transparent display surface of the digital display device by applying and structuring one or more layers of at least one photosensitive resin or by inkjet printing (e.g., Suzuki paragraphs [0006]–[0007], which describe this as a prior technique).
Regarding Claim 3, the combination of Wu, Sagardoyburu, Suzuki, Tokumoto, and Mann would have rendered obvious wherein the layer(s) of at least one photosensitive resin are structured by photolithography (paragraphs [0006]–[0007] of Suzuki, describing lithography, though not in those exact words, as etching with surface treatment and masking steps).
Regarding Claim 4, the combination of Wu, Sagardoyburu, Suzuki, Tokumoto, and Mann would have rendered obvious wherein the at least one first and one second patterns are directly formed on the transparent display surface of the digital display device by: depositing at least one photo-polymerisable resin layer; replicating at least one first and second patterns in the photo-polymerisable resin layer with a mould; curing the photo-polymerisable resin layer by exposure to light radiation through the mould, and removing the mould (e.g., paragraph [0037] of Tokumoto).
Regarding Claims 5–7, the combination of Wu, Sagardoyburu, Suzuki, Tokumoto, and Mann would have rendered obvious wherein the photo-polymerisable resin layer is exposed to ultraviolet radiation (e.g., paragraph [0037] of Tokumoto).
Regarding Claim 8, the combination of Wu, Sagardoyburu, Suzuki, Tokumoto, and Mann would have rendered obvious the step of manufacturing the at least one first and second patterns in a transparent plate in relief, then attaching the transparent plate on the transparent display surface of the digital display device with an optically transparent layer of adhesive (e.g., Fig. 2 of Suzuki).
Regarding Claim 9, the combination of Wu, Sagardoyburu, Suzuki, Tokumoto, and Mann would have rendered obvious wherein the transparent relief plate is produced with one of the following techniques: by injection of a plastic material; by deposition on a transparent starting plate of a photo-polymerisable resin layer, then by replication of the at least one first and at least one second pattern in the photo-polymerisable resin layer with a mould, then by curing of the photo-polymerisable resin layer by exposure to light radiation through the mould, and finally removal of the mould; by hot stamping of a transparent starting plate; by moulding the transparent plate using a two-component adhesive in a mould, or by inkjet printing (e.g., Fig. 2 of Suzuki).
Regarding Claim 10, the combination of Wu, Sagardoyburu, Suzuki, Tokumoto, and Mann would have rendered obvious wherein the thickness of the at least one first and second patterns is comprised between 1 μm and 1 mm (where the decorative patterns of the prior art are taught as potentially any desired design or shape, and selecting a desired shape or design would have been obvious as a matter of design choice, including selecting a thickness of between 1 µm and 1 mm).
Regarding Claim 11, the combination of Wu, Sagardoyburu, Suzuki, Tokumoto, and Mann would have rendered obvious wherein the digital display device is a liquid crystal display cell or an organic light emitting diode display cell (Wu teaches an LCD, paragraphs [0005] and [0033]).
Regarding Claim 12, the combination of Wu, Sagardoyburu, Suzuki, Tokumoto, and Mann would have rendered obvious wherein the at least one first and second patterns are made as repeating relief structures to imitate finishes of the brushed, sunbrushed, clous de Paris, corking and weaving dial type (where the decorative patterns of the prior art are taught as potentially any desired design or shape, such as traditional watch markings, a world map, a cow, imitating wood, etc., and selecting a desired shape or design would have been obvious as a matter of design choice, including selecting designs as listed in the claim based on personal or other preferences).
Regarding Claim 16, the combination of Wu, Sagardoyburu, Suzuki, Tokumoto, and Mann would have rendered obvious a timepiece comprising a digital display device obtained by implementing the method according to claim 1 (Wu teaches a watch, e.g., paragraph [0006]).
Regarding Claim 17, the combination of Wu, Sagardoyburu, Suzuki, Tokumoto, and Mann would have rendered obvious a digital display device comprising an optically active medium disposed between at least one electrode and a corresponding counter-electrode the optical properties of the optically active medium being modifiable by applying an electric current or voltage between the at least one electrode and the at least one corresponding counter-electrode, the digital display device comprising a transparent display surface through which at least one piece of information displayed by this said digital display device is perceptible, said transparent display surface being coated with at least one first and one second decorative and/or functional pattern, the first pattern having a thickness different from that of the second pattern (see the rejection of Claim 1 above, where the device of Claim 17 directly aligns with the method of Claim 1).

Claims 13–15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Sagardoyburu, Suzuki, Tokumoto, and Mann as applied to Claims 1–12 and 16–17 above, and further in view of U.S. Patent Application Publication No. 2012/0170310 to Bita et al.
Regarding Claim 13, the combination of Wu, Sagardoyburu, Suzuki, Tokumoto, and Mann does not explicitly disclose wherein the upper surface of the at least one first and second patterns is given a polished finish.
Bita discloses a display that may be used in a watch (e.g., paragraphs [0050] and [0150]), and teaches polishing surfaces to smooth out rough or uneven surfaces (e.g., paragraph [0100]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the method of Wu, Sagardoyburu, Suzuki, Tokumoto, and Mann such that the upper surface of the at least one first and second patterns is given a polished finish, as suggested by Bita, in order to smooth out these surfaces (and where the polishing would achieve the well understood result of a more “polished” or finished look).
Regarding Claim 14, the combination of Wu, Sagardoyburu, Suzuki, Tokumoto, and Mann does not explicitly disclose wherein the at least one first and second patterns are combined with an antiglare treatment of the transparent display surface or the transparent plate.
Bita discloses that an antiglare layer may be integrated into the device, and it would be understood that the purpose of the antiglare layer would be to reduce glare in the displayed or viewed image (e.g., paragraph [0129]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the method of Wu, Sagardoyburu, Suzuki, Tokumoto, and Mann such that the at least one first and second patterns are combined with an antiglare treatment of the transparent display surface or the transparent plate, as suggested by Bita, in order to reduce glare and improve viewing of the device.
Regarding Claim 15, the combination of Wu, Sagardoyburu, Suzuki, Tokumoto, and Mann with Bita would have rendered obvious wherein the antiglare treatment is obtained by nanometric or micrometric structuring of the transparent display surface or of the transparent plate (where it would have been obvious to select from known methods for achieving the antiglare treatment, absent any unexpected results from the combination of a known method applied to an obvious structure).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871